Citation Nr: 1041979	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to January 
1959.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

In June 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudication of the Veteran's 
claims for a bilateral hearing loss and tinnitus.

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of noise exposure while working as a 
boilerman on a ship during active service. 

The Veteran's service treatment records are negative for any 
complaints, treatment, or findings with regards to hearing loss 
or tinnitus.  Test results during both the February 1955 entrance 
examination and January 1959 separation examination indicate a 
score of 15/15 bilaterally on the whispered voice test, and the 
ears were evaluated as normal during the January 1959 separation 
examination.  

A November 2007 consultation report from a private physician, Dr. 
Pai, shows that the Veteran underwent an audiometric evaluation 
which revealed bilateral sloping sensorineural hearing loss very 
prominent at high frequencies around 4,000 and 6,000 Hertz with 
good discrimination scores.  The examiner's impression was of 
bilateral sensorineural hearing loss more prominent in high 
frequency.  Tinnitus was not reported by the Veteran or noted 
upon examination.  After recording a history provided by the 
Veteran and reviewing the results of the audiological 
examination, the physician opined that in his clinical judgment 
the Veteran's hearing loss is most likely due to noise exposure 
during his work in the Navy between 1955 and 1959 superimposing 
presbycusis.

The Veteran was provided with a VA audiological examination in 
April 2008.  The Veteran reported combat noise exposure from 
naval guns and additional noise exposure from working in ships' 
boiler rooms.  With regards to tinnitus, the Veteran reported 
that he had noticed tinnitus since 1956.  He believed it was 
caused by boiler room noises.  He described it as bilateral and 
constant shrill whistle or loud hiss.  Upon examination, the 
examiner reported that audiological test results indicated a mild 
to profound high frequency sensorineural hearing loss.  Speech 
recognition ability was excellent in both ears.  An opinion and 
rationale were not provided and the claims file was not reviewed.

An addendum to the April 2008 VA examination report indicates 
that the Veteran's claims file was reviewed by the April 2008 VA 
examiner in June 2008.  The examiner noted that the Veteran's 
February 1955 enlistment hearing test results indicated normal 
hearing for speech in both ears.  The January 1959 separation 
hearing test results showed no change for both ears.  Further, 
later audiograms from 2007 and 2008 show a bilateral mild to 
severe high frequency hearing loss.  With regards to an opinion 
and rationale, the examiner noted that evidence in the service 
medical records showed normal hearing for speech at enlistment 
and separation from service.  The examiner stated that the test 
that was used does not adequately address the possibility that 
the Veteran may have incurred a high frequency hearing loss 
during service, but there is no evidence to support his claim.  
The examiner concluded that it is not possible, without resorting 
to speculation, to determine if the Veteran's present hearing 
loss and tinnitus are the result of service connected noise 
exposure.

During the June 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he first sought treatment for 
his hearing loss a few years after his discharge from active 
duty, at which time he claims he purchased a hearing aid.  He 
said that he continued to receive treatment throughout the years, 
although he did not recall the name of any physician who treated 
him for his hearing prior to Dr. Pai.  He also stated that he had 
been seeing Dr. Pai for about 15 years.  The Board notes that the 
only treatment record contained in the claims file from Dr. Pai 
is the aforementioned November 2007 record.  Thus, on remand, the 
Veteran should be asked to properly complete release forms to 
include the name and address for any private treatment he has 
received for bilateral hearing loss and tinnitus, including all 
treatment from Dr. Pai.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an 
authorization form so that all treatment 
records from Dr. Pai can be obtained, 
including records dating prior to 2007.  He 
should also be asked to provide the names and 
addresses of any other medical providers who 
have treated him for hearing loss or tinnitus 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should request all treatment records from Dr. 
Pai including those prior to 2007, and any 
relevant records from other medical providers 
identified.

2.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


